Citation Nr: 1316116	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  11-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran's non-Hodgkin's lymphoma is due to in-service exposure to non-ionizing radiation.  


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is diagnosed with non-Hodgkin's lymphoma.  The record does not indicate, and the Veteran does not contend, that the non-Hodgkin's lymphoma began during service.  Instead, he contends that the non-Hodgkin's lymphoma is the result of exposure to non-ionizing radiation while working in air traffic control during service.  The record corroborates that the Veteran worked in air traffic control during service.  As such, the pertinent question is whether the non-Hodgkin's lymphoma is related to service, to include in-service duties in air traffic control.  

The Veteran has submitted articles about and abstracts of medical studies showing an increased incidence of cancer in people occupationally exposed to radiofrequency and microwave electromagnetic radiation, which includes radiation from radar equipment.  

The Veteran has also submitted statements from a former treating physician that although the "causative factors inducing non-Hodgkin Lymphoma [are] not clearly understood," "cancers in general are caused by changes in a cell DNA" and it was "likely as not" the Veteran's non-Hodgkin's lymphoma was the result of the Veteran's exposure to non-ionizing radiation from the "extreme use of radar" in service.  The physician added that the Veteran was "exposed to non-ionizing radiation as part of his job with air traffic control" and "had extensive interaction with radar equipment," and indicated the belief that the Veteran's lymphoma was "definitely a result of extensive exposure to radiation from radar activity."  

The record does not include any evidence documenting the extent of the Veteran's exposure to radar during service, nor does it clarify what the private physician considers "extreme" or "extensive" exposure.  The physician's opinions are not without probative value, however, and in light of the absence of negative nexus evidence, the evidence of in-service exposure to non-ionizing radiation, the medical articles, and affording the benefit of the doubt to the Veteran, the Board finds service connection for non-Hodgkin's lymphoma is warranted.  38 U.S.C.A. § 5107 (2012).  


ORDER

Service connection for non-Hodgkin's lymphoma is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


